COURT OF APPEALS FOR THE
                        FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER ON MOTION FOR REHEARING

Appellate case name:        In re Arthur David Lowe, Relator

Appellate case numbers:     01-17-00624-CR & 01-17-00625-CR

Trial court case numbers: 659154 & 659156

Trial court:                339th District Court of Harris County

      The panel has voted to deny relator’s “Motion for Rehearing from Original
Proceeding on Petition for Writ of Mandamus” of the memorandum opinion issued on
September 28, 2017.

       It is ordered that the motion for rehearing is denied.

Judge’s signature: /s/ Evelyn V. Keyes
                   Acting for the Court

Panel consists of: Chief Justice Radack and Justices Keyes and Brown.

Date: October 24, 2017